The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received October 3, 2022, amending Claims 1 and 4-6.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “first cross member” in Claims 1, 2, 11, 12, and 14, “second cross member” in Claims 1, 2, 11, 12, and 14, “first side member” in Claims 1, 9, 12, and 13, and “second side member” in Claims 1, 9, 12, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka DE 202014009238 U1

Regarding Claim 10, Tanaka teaches:
10. A vacuum cleaner (vacuum cleaner 1) comprising: 
a canister (dust cap 10) defining a debris chamber (cavity between dust cap 10 and filter 16); 
a lid (motor housing 12) mounted to a top of the canister and enclosing the debris chamber; 
a motor cover (exhaust opening portion 50) connected to the lid and defining a motor cavity (Figures 4 and 5); 
a motor (motor 29) connectable to a power source (battery 6) and enclosed within the motor cavity (Figure 4); and 
an impeller (blower 34) connected to the motor and operable to generate air flow through the debris chamber upon operation of the motor (disclosed vacuum operation); 
wherein the motor cover includes a lattice structure (honeycomb-shaped structure with individual exhaust air openings 52) defining a plurality of vent openings (individual exhaust air openings 52) that provide ventilation of the motor cover, wherein each vent opening of said plurality of vent openings is shaped and oriented to prevent liquid ingress into the motor cavity (specifically the bottom vent openings as shown in Figure 5).  

The honeycomb-shaped structure with individual exhaust air openings 52 as shown in Figures 1 and 5 contains hundreds of structural elements that are structurally similar to the Applicant’s claim elements that can be arbitrarily identified as disclosure of the claim limitations.  Additionally, it would have been obvious to one with ordinary skill in the art at the time of the invention that the exact location of the identified claim limitations can be varied based on device orientation to support additional dependent claims.
The invention replaces the traditional circular or slit pattern of exhaust openings in the side of a housing with hexagonal shaped openings.  Tanaka provides evidence that this modification is known in the prior art at the time of filing.  Therefore, the claimed member structure is not novel but merely a design choice to have a particular cosmetic appearance.
In response to the Applicant’s arguments, it is important to point out that the language “wherein each vent opening of said plurality of vent openings is shaped and oriented to prevent liquid ingress into the motor cavity” does not specifically limit the source liquid and how the vent openings prevent the source of liquid from ingress.  If the liquid is on the floor surface, orientation of the device and therefore the orientation of the openings will prevent ingress.  In operation, the air exhausted through the vents during operation will prevent liquid ingress in many other scenarios.

Regarding Claim 11, Tanaka teaches:
11. The vacuum cleaner of claim 10, wherein each vent opening (individual exhaust air openings 52) of the plurality of vent openings is defined by at least a first cross member and a second cross member of the lattice structure, the second cross member spaced vertically below the first cross member (labeled in zoomed Figure 1 below), wherein the second cross member extends further outward from a central vertical axis of the motor cover than the first cross member (due to shape shown in Figure 5, a plurality of claim elements can be selected that meet the claim limitation).  


    PNG
    media_image1.png
    262
    337
    media_image1.png
    Greyscale

Regarding Claim 12, Tanaka teaches:
12. The vacuum cleaner of claim 11, wherein each vent opening (individual exhaust air openings 52) of the plurality of vent openings is further defined by a first side member and a second side member (labeled in zoomed Figure 1 above) of the lattice structure, each of the first and second side members extending from the first cross member to the second cross member, wherein the first side member is spaced horizontally apart from the second side member (depends on orientation of handheld device).  

Regarding Claim 13, Tanaka teaches:
13. The vacuum cleaner of claim 12, wherein the motor cover (exhaust opening portion 50) includes an exhaust located at a rear of the motor cover (rear and bottom, Figure 1), the motor cover defining a front (nearest suction port 13) located opposite from the rear (Figure 1), the motor cover further defining a central longitudinal axis (axis substantially collinear to suction port 13 centerline, Figure 1) extending from the front of the motor cover to the rear of the motor cover (Figure 1), wherein the first side member of each vent opening is spaced horizontally forward from the second side member and extends further outward from the central longitudinal axis of the motor cover than the second side member (due to shape shown in Figure 5, a plurality of claim elements can be selected that meet the claim limitations).  

Regarding Claim 14, Tanaka teaches:
14. The vacuum cleaner of claim 11, wherein the second cross member  (elements of honeycomb-shaped structure shown in Figure 1 consistent with Applicant’s lattice structure) includes an overlapping segment that vertically overlaps the first cross member, and a non-overlapping segment that extends beyond the first cross member (due to shape shown in Figure 5, a plurality of claim elements can be selected that meet the claim limitations).  

Regarding Claim 15, Tanaka teaches:
15. The vacuum cleaner of claim 14, wherein each of the overlapping segment and the non-overlapping segment has a respective length, and wherein a ratio of the length of the overlapping segment to the length of the non-overlapping segment is at least 2:1 (see discussion below).  

	As shown in attached Figure 5, the labeled location. as well as other locations, shown appear to have the claimed ratio.  Especially where the non-overlapping segment is small.
  
Regarding Claim 16, Tanaka teaches:
16. The vacuum cleaner of claim 10, wherein the lattice structure is oriented at an oblique angle relative to a central vertical axis of the motor cover such that a top of the lattice structure is located closer to the central vertical axis than a bottom of the lattice structure (due to shape shown in Figures 1 and 5, a plurality of claim elements can be selected that meet the claim limitation).  

Regarding Claim 17, Tanaka teaches:
17. The vacuum cleaner of claim 10, wherein the motor cover includes an exhaust (exhaust opening portion 50) located at a rear of the motor cover (housing 2 which includes both the motor housing 12, dust cap 10, and exhaust opening portion 50), the motor cover defining a front (nearest suction port 13) located opposite from the rear (Figure 1), the motor cover further defining a central longitudinal axis (axis substantially collinear to suction port 13 centerline, Figure 1) extending from the front of the motor cover to the rear of the motor cover (Figure 1), wherein the lattice structure is oriented at an oblique angle relative to the central longitudinal axis (labeled in attached Figure 5 above) of the motor cover such that a back of the lattice structure is located closer to the central longitudinal axis than a front of the lattice structure (due to shape shown in Figure 5, a plurality of claim elements can be selected that meet the claim limitations).  

Regarding Claim 18, Tanaka teaches:
18. The vacuum cleaner of claim 10, wherein the plurality of vent openings is arranged in a plurality of columns, each column including at least two of the plurality of vent openings, wherein each column is oriented at an oblique angle relative to a central vertical axis of the motor cover such that vent openings located at a bottom of each column are positioned further outward from the central vertical axis than vent openings located at a top of each column (due to shape shown in Figures 1 and 5, a plurality of claim elements can be selected that meet the claim limitation).  

Regarding Claim 19, Tanaka teaches:
19. The vacuum cleaner of claim 10, wherein the lattice structure (honeycomb-shaped structure with individual exhaust air openings 52) is a first lattice structure (left side, Figure 5) defining a first plurality of vent openings on a first side of the motor cover (left side of motor housing 12, dust cap 10, and exhaust opening portion 59, Figure 5), wherein the motor cover includes a second lattice structure defining a second plurality of vent openings located on a second side of the motor cover (right side of motor housing 12, dust cap 10, and exhaust opening portion 59, Figure 5) opposite the first side.  

Regarding Claim 20, Tanaka teaches:
20. A power head for a vacuum cleaner, the power head comprising: a motor cover (housing 2 which includes both the motor housing 12, dust cap 10, and exhaust opening portion 50) defining a motor cavity; a motor (motor 29) connectable to a power source (battery 6) and enclosed within the motor cavity (Figure 4); and an impeller (blower 34) connected to the motor and operable to generate air flow upon operation of the motor (disclosed vacuum operation);   wherein the motor cover includes a lattice structure (honeycomb-shaped structure with individual exhaust air openings 52) defining a plurality of vent openings (individual exhaust air openings 52) that provide ventilation of the motor cover, wherein each vent opening of said plurality of vent openings is shaped and oriented to prevent liquid ingress into the motor cavity (specifically the bottom vent openings as shown in Figure 5).  

In response to the Applicant’s arguments, it is important to point out that the language “wherein each vent opening of said plurality of vent openings is shaped and oriented to prevent liquid ingress into the motor cavity” does not specifically limit the source liquid and how the vent openings prevent the source of liquid from ingress.  If the liquid is on the floor surface, orientation of the device and therefore the orientation of the openings will prevent ingress.  In operation, the air exhausted through the vents during operation will prevent liquid ingress in many other scenarios.

Allowable Subject Matter
Regarding Claims 1-9 a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims. Thus, for at least the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims.  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed October 3, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1-9 under Tanaka DE 202014009238 U1 have been fully considered and are persuasive.  Therefore, the 35 U.S.C. 103 rejections of Claim 1-9 have been withdrawn.  
Applicant’s arguments with amendments, filed October 3, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 10-20 under Tanaka DE 202014009238 U1 have been fully considered and are not persuasive.  Therefore, the 35 U.S.C. 103 rejections of Claim 1-10 stand. 
 
In response to the Applicant’s arguments regarding Claims 10-20, it is important to point out that the liquid ingress into the motor cavity is too broadly worded.  The intended source of liquid is rain where the openings are oriented to shed water, however, the source of liquid can be interpreted as being anything between liquid on the floor to complete submersion.  Almost any device when set on the floor (in either an operational or stored state) would have exhaust structure that has an orientation and structure that prevents liquid ingress due to location relative to the ground.  On the other extreme, the Applicant’s device is not configured to prevent liquid ingress when submerged which make the claim limitation extend beyond the scope of the invention.  For these reasons, Claims 10-20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723